Case 2:19-cv-00276-SPC-UAM Document 38 Filed 05/31/19 Page 1 of 1 PageID 134




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

 CAROL MAZZARIOL, individually and
 on behalf of all others similarly situated,
                                                               Case No. 19-cv-276-SPC
        Plaintiff,

 v.                                                            CLASS ACTION

 MEDSPA DEL MAR, LLC, a Florida                                JURY TRIAL DEMAND
 limited liability company,

       Defendant.
 ________________________________/

                                  NOTICE OF SETTLEMENT

       Plaintiff Carol Mazzariol hereby notifies the Court that the parties reached a settlement

with respect to Plaintiff’s individual claims in this action. Plaintiff and Defendant MedSpa Del

Mar, LLC are currently finalizing their settlement agreement and shall file a Notice of Dismissal

within ten (10) days of the filing of this Notice of Settlement.

Dated: May 31, 2019

Respectfully submitted,

By:     /s/ Jordan D. Utanski
       EDELSBERG LAW, P.A.                            SHAMIS & GENTILE, P.A
       Scott Edelsberg, Esq.                          Andrew J. Shamis, Esq
       Florida Bar No. 0100537                        Florida Bar No. 101754
       scott@edelsberglaw.com                         ashamis@shamisgentile.com
       Jordan D. Utanski, Esq.                        14 NE 1st Avenue, Suite 1205
       Florida Bar No. 119432                         Miami, FL 33132
       utanski@edelsberglaw.com                       Tel: (305) 479-2299
       2875 191st Street, Suite 703
       Aventura, FL 33180
       Tel: (305) 975-3320

       Counsel for Plaintiff
